DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 15/050270, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. 
In particular regarding claims 1 – 9 and 17 – 18, the claims broadly recite a method for fabricating at least one nanoparticle comprising the step of annealing a substance on a substrate, wherein the substance consists of a first metal and the substrate consists of a second metal different from the first metal.  The step establishes be critical to the disclosed invention as a whole. The lack of a depositing step in claim 1 and the claims highlighted above that are dependent on claim 1 appear to essentially omit the step of deposition.
Under certain circumstances, omission of a limitation can raise an issue regarding whether the inventor had possession of a broader, more generic invention. See, e.g., Gentry Gallery, Inc. v. Berkline Corp., 134 F.3d 1473, 45 USPQ2d 1498 (Fed. Cir. 1998) (claims to a sectional sofa comprising, inter alia, a console and a control means were held invalid for failing to satisfy the written description requirement where the claims were broadened by removing the location of the control means.); Johnson Worldwide Assoc. v. Zebco Corp., 175 F.3d 985, 993, 50 USPQ2d 1607, 1613 (Fed. Cir. 1999). In addition, no other means of arranging the substance on the substrate are disclosed in the prior-filed disclosure.  Accordingly, there is no reasonable conveyance to one of ordinary skill in the art that the inventor or joint inventor has possession of the 
Claims 10 – 16 have the deposition step claimed, and thus are fully supported by the prior-filed application and receive the benefit of an earlier filing date under 35 U.S.C. 120. For the purposes of art rejections claims 1 – 9 and 17 – 18 have an effective filing date of January 28, 2020 and claims 10 – 16 have an effective filing date of February 22, 2017.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 –13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 12, the claim recites that the depositing [step] “consists of filling a hole or a spot patterned into a resist layer on the substrate”. The claim, with the imported limitations of claim 10 and claim 1, does not previously establish a step of on the substrate.  It then becomes unclear whether the resist layer is an intrinsic/implied part of the substrate or a provided layer that is established to be on the substrate in an unrecited step; a lack of sufficient antecedent basis emerges from the ambiguity. 
Dependent claims are rejected on the basis of the deficiencies of their parent claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 3, 4, 10, 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tomaru US 2010/0149530 (hereafter “Tomaru”).
Regarding claims 1, 2, 3, 4, 10, 11; Tomaru is directed to methods of producing microstructured bodies, including bodies with sizes below one micrometer [nanostructures] for purposes such as fabricating sensor devices such as Raman spectroscopy devices (Abstract; Fig. 4B; [0002], [0009], [0048], [0080]).  Tomaru discloses providing a metallic substrate as shown in Figure 2C, depositing a metal layer as shown in 3C, and then forming metal nanoparticles as shown in Figure 2E ([0041] - .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 7 – 10, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Stenning. The Investigation of Grain Boundary Development and Crystal Synthesis of Thin Gold Films on Silicon Wafers (2009) (of record, hereafter “Stenning”) in view of Thompson. “Solid-State Dewetting of Thin Films” (2012) Annual Review of Materials Research. Vol 42, pages 399 – 434 (of record, hereafter “Thompson”).
Regarding claims 1, 2, 7, 10; Stenning is directed to the development the crystal synthesis of thin gold films thin gold films on silicon wafers. Stenning teaches that chromium and titanium [second metals] are useful for the formation of gold crystals by dewetting to crystal synthesis (Page 2). In experiments Stenning teaches annealing films [heating at least one portion of the substance] of gold [substance that is a first metal] on a thin film of chromium on a glass substrate (Page 13). Stenning further teaches that titanium and chromium are known to be adhesion layers for gold on substrates [direct deposition] (Page 21, 24, 27).  The adhesion layer may be deposited on silicon wafers (Page 20, 24, 27). Stenning concludes that chromium is useful for dewetting and crystal formation by acting as an adhesion layer while titanium useful for increasing the dewetting rate of thin gold films to crystals [nanoparticles] (Abstract).
Stenning does not expressly teach that the substrate consists of the second metal.
With regards to the substrate consisting of the second metal:
	While Stenning does not expressly teach a specific embodiment that only uses titanium or chromium as the substrate, Stenning does teach that chromium and titanium st paragraph, page 69, page 72 Figure 32).  
	Thompson is directed to the solid state dewetting of thin films as a whole (Abstract). Thompson discloses that thin films in general are metastable and forms arrays of islands when heated (page 400).  Dewetting can occur due to the presence of a thin film on substrates in general (page 401). Dewetting depends on film thickness, heating temperature and the surface energies of the thin film and its underlying substrate (page 402 – 403; Figure 4). Like Stenning, Thompson discloses that holes tend to form as a part of the dewetting process (page 405). Thompson further discloses that dewetting can be used for creating particle arrays in sensors (page 400).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Stenning to dewet a gold thin film on a substrate wholly formed of chromium or titanium because Thompson teaches that dewetting is a phenomenon that occurs on substrates in general, Stenning teaches that chromium and titanium interact advantageously for the dewetting of gold into individual crystals, and Thompson teaches that such dewetting processes can be useful for the fabrication of sensors.
Regarding claims 8 – 9, Stenning discloses that the dewetting process of gold (and suggestively any metal film) is dependent on the thickness of the film, the temperature of the same and the time that the temperature is applied (page 7). Furthermore, Stenning discloses annealing of samples in a temperature range of 250°C – 400°C [meeting claim 8] and staying at 400°C [meeting claim 9 partially] (pages 74, 83 
Regarding claim 11, Stenning discloses that the metal films may be deposited by sputter deposition or by an evaporation process (page 27).
Regarding claim 18, Stenning discloses that the annealing furnace flows nitrogen as an inert gas during annealing (page 32).


Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Tomaru as applied to claims 1, 2, 3, 4, 10, 11 above, and further in view of Ninomiya et al. US 2015/0293025 A1 (hereafter “Ninomiya”).
Regarding claims 5 and 6, while Tomaru discloses that the metal film [consisting of first metal] can be made of any metal different from the constituent metal [consisting of second metal], Tomaru does not expressly teach that the first metal is specifically aluminum or palladium.
In analogous art, Ninomiya is directed to the formation of metal dot substrates for applications such as optoelectronic devices and electronic circuit boards such as surface enhanced Raman scattering devices (Abstract; [0002]). Ninomiya discloses a method of forming metal dots as generally shown in Figures 3a and 3b; comprising: depositing by sputtering and/or deposition a thin metal layer onto a substrate ([0064]); and then directing an energy pulse beam to irradiate the thin metal layer on the substrate to form the metal dots by Stranski-Krastnov mode separation and 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Tomaru by selecting aluminum or palladium as the first metal because Ninomiya a.) teaches that the choice of metal affects the optical properties of the metal dots that are deposited for use in e.g. Raman scattering and b.) teaches that palladium and aluminum are known substitutes for metals that can be used to fabricate metal dots.

Claims 12 – 13 are rejected under 35 U.S.C. 103 as being unpatentable over Tomaru as applied to claims 1, 2, 3, 4, 10, 11 above, and further in view of Ruoff US 2002/0022124 A1 (hereafter “Ruoff”).
Regarding claims 12 and 13, Tomaru does not expressly teach wherein the depositing consists of filling a hole or a spot patterned into a resist layer on the 
Ruoff is directed to producing quantities of micron-sized particles produced onto substrates using a lithographic process (Abstract). In an embodiment (Fig. 2A – 2D), Ruoff discloses providing a substrate 34 ([0009], [0025]); preparing a patterned positive photoresist layer 36 on the substrate; depositing a layer 40 of particle material onto the substrate with the resist including on portions of the substrate created as holes in the patterned photoresist 36 [consisting of filling the holes]; and then soaking the substrate in a solvent in order to dissolve the photoresist, leaving a plurality of particles 44. The particle material may be a metal (Fig. 2A; [0010], [0013], [0026]). Similar to the embodiments of Tomaru, Ruoff discloses an embodiment that comprises a step of depositing a thin layer of a metal into a trench [depression with surrounding protrusions] (Fig. 4A – 4D; [0028]). Ruoff discloses that their method allows for further control for choosing a particle’s shape, size and spacing ([0003], [0045], [0054]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Tomaru by having the deposition step fill holes or spots patterned onto a resist layer on the substrate (after provision of such a resist layer), and then subsequently removing the resist layer after depositing and prior to annealing because Ruoff teaches that such lithographic steps allows precise choosing of metal layer shapes, size and spacing, which further customize the formation of Tomaru’s metal particles and where on a substrate such metal particles may be placed.

s 12 – 13 are rejected under 35 U.S.C. 103 as being unpatentable over Stenning in view of Thompson as applied to claims 1, 2, 7 – 10, 11 and 18 above, and further in view of Ruoff.
Regarding claims 12 – 13, Stenning discloses a sample run where shaped regions of gold were formed on a substrate by e-beam lithography and subsequently annealed, resulting in arrays of rectangular, triangular and rhombus dots with varying areas (page 65 Experimental Run 5, page 99 – 100).
Stenning in view of Thompson does not expressly teach wherein the depositing consists of filling a hole or a spot patterned into a resist layer on the substrate; and does not expressly teach that the method further comprises removing the resist layer after the depositing and prior to the annealing.
The facts of Ruoff discussed above in the rejection of claims 12 – 13 over Tomaru in view of Ruoff are also applicable in the present rejection.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Stenning in view of Thompson by having the deposition step fill holes or spots patterned onto a resist layer on the substrate (after provision of such a resist layer), and then subsequently removing the resist layer after depositing and prior to annealing because Ruoff teaches that such lithographic steps allows precise choosing of metal layer shapes, size and spacing, which further customize the formation of e.g. Stenning’s gold particles and where on a substrate such metal particles may be placed.

14 – 17 is rejected under 35 U.S.C. 103 as being unpatentable over Stenning in view of Thompson as applied to claims 1, 2, 7 – 10, 11 and 18  above, and further in view of Neretina et al. US 2013/0273340 (hereafter “Neretina”).
Regarding claims 14 – 16, Stenning discloses a sample run where shaped regions of gold were formed on a substrate by e-beam lithography and subsequently annealed, resulting in arrays of rectangular, triangular and rhombus dots with varying areas (page 65 Experimental Run 5, page 99 – 100). 
Stenning does not expressly teach that the depositing results in a disc shaped deposit/irregular shaped deposit and that the resulting nanoparticle thus formed is substantially spherical.
With regards to the shape of the deposit of the first metal:
Thompson further discusses the general mechanism of dewetting as a process that goes through three distinct phases: hole formation, hole growth and impingment and ligament breakup (page 405 – 417, particularly page 405, 408, 410, 416 and Figures 6, 8, 11). Thompson also discloses that the course of thin-film dewetting can be controlled by e.g. the underlying substrate topography (page 418) and the patterning of the thin film that gets dewetted (page 422; Fig 16); square patches can lead to particles with regular hollow square shapes to single round dots as functions of initial square pattern dimensions or regular cross shapes depending on other conditions such as substrate/metal system type and annealing time (Fig. 16, Fig. 18, Fig. 19; pages 422, 424 – 425). Dewetting can also create shapes that are spherical or more spherical depending on the metal being dewetted and the crystallographic orientation of the metal film before dewetting (page 421 – 422, particularly the discussion where Co particles 
Neretina discloses a method of forming arrays of small structures by dewetting (Abstract, [0006]). Neretina teaches that within the prior art, a method for forming such particles include a step of arranging a shadow mask on a substrate [pattern generation process] , depositing a gold film in unmasked areas directly, removing the shadow mask and then heating the sample to induce dewetting (Fig. 1; [0021] – [0025]).  The shadow mask is capable of creating unmasked regions in the submicrometer or nanometer sizes ([0097]).  Neretina also teaches that their inventive disclosure may also be used with such shadow masks. The shadow mask may have circular openings instead of square ([0098]).
Therefore, in view of the prior art as a whole, it would have been obvious to one of ordinary skill in the art to have modified the method of Stenning to have deposited the first metal in a manner to render e.g. disc shaped deposits or irregular shaped deposits with varying thicknesses in order to produce nanoparticles that are substantially 
Regarding claim 17, Stenning does not expressly teach that the first metal and the second metal are selected such that the nanoparticle thus formed has a dome shape instead of a lenticular shape or a spherical shape. 
Thompson discloses generally that among other shapes that are produced by a dewetting process, islands with a dome shape may be produced (Fig. 1; Fig. 4). The resultant shape of a nanoparticle [as influenced by the contact angle between the substrate and the edge of an island] is a function of the surface energies of the formed island-substrate interface, the isotropic surface energy per unit area of the island itself, and the minimized energy for a given fixed volume of the island (page 403). The resultant shape is therefore in part a property of the substrate [second metal] and the dewetted thin film [first metal].  
Neretina further discusses that their disclosure is particularly related to the formation of nanoparticles that may be, for example, hemispherical or near-hemispherical [dome-shaped] ([0001]), and likewise mirrors Thompson by discussing the surface energy of the interface between layers is critical for the formation of a hemispherical structure, as opposed to a spherical structure ([0006], [0038]).  Such shapes may be desired for making particular three-dimensional array structures ([0156] 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Stenning in view of Thompson to produce nanoparticles with a dome shape because Neretina teaches that such shapes are desirable for producing array structures with improved optical properties.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 – 5, 7 – 10, 14, 17 – 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 7 of U.S. Patent No. 10,597,767. 
Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all the elements of the noted application claims are to be found in the patent claims (as the application claims fully encompasses the patent claims).  The difference between the noted application claims and the patent In re Goodman, 29 USPQ2d 2010 (Fed. Cir.1993). Since the application are anticipated by the patent claims, it is not patentably distinct from the claims of the patent.

Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 7 of U.S. Patent No. 10,597,767 in view of Ninomiya.
While the patent claims do not teach that the first metal may be palladium, Ninomiya discloses metal layer that is to be used for forming the metal dots may be made of useful metals including aluminum, palladium, gold, silver and copper ([0067]). Therefore, it would have been obvious to one of ordinary skill in the art to have considered the patent claims and application claim 6 patentably indistinct because Ninomiya discloses that such metals for metal dots are known and can be substituted with a reasonable expectation of success.
Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 7 of U.S. Patent No. 10,597,767 in view of Stenning. 
While the patent claims do not teach that the first metal may be deposited by the recited techniques, Stenning discloses that sputtering and vacuum evaporation are common techniques for depositing metal films, as explained above. Therefore, it would have been obvious to one of ordinary skill in the art to have considered the patent claims and application claim 11 patentably indistinct because Stenning teaches that at .

Claims 12 – 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 7 of U.S. Patent No. 10,597,767 in view of Ruoff. 
	While the patent claims do not teach that the depositing consists of filling a hole and then removing the resist layer after depositing, Ruoff discloses the steps as part of photolithography as explained above.  Therefore, it would have been obvious to one of ordinary skill in the art to have considered the patent claims and application claims 12 – 13 patentably indistinct because Ruoff teaches that such a technique allows precise choosing of metal layer shapes, size and spacing.


Claims 15 – 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 7 of U.S. Patent No. 10,597,767 in view of Thompson and Neretina.
While the patent claims do not teach that the depositing results in an irregular shaped deposit of the first metal and that the deposit includes gaps, holes , bubbles, voids or regions of sub-monolayer mean thickness, Thompson and Neretina disclose facts to the limitations as explained above. Therefore, it would have been obvious to one of ordinary skill in the art to have considered the patent claims and application claims 15 – 16 patentably indistinct because Thompson and Neretina teaches that the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE I HERNANDEZ-KENNEY whose telephone number is (571)270-5979. The examiner can normally be reached M-F 6:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on (571) 272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 


/JOSE I HERNANDEZ-KENNEY/
Primary Examiner
Art Unit 1717